DETAILED ACTION
	This Office Action, based on application 16/847,717 filed 14 April 2020, is filed in response to applicant’s amendment and remarks filed 15 December 2021.  Claims 1-20 are pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, filed 15 December 2021 in response to the Office Action mailed 17 September 2021, have been fully considered below.
Claim Objections
The Office maintains an objection to the claim as the amendment fails to address the grammatical issue noted in the objection.  Consider “writing, the component, the data” versus “writing, using the component, the data” (when adjectives are removed).
Claim Rejections under 35 U.S.C. § 101
The Office withdraws the previously issued rejection in view of applicant’s amendment and remarks.
Claim Rejections under 35 U.S.C. § 103
The applicant traverses the prior art rejection alleging cited prior art fails to disclose “responsive to a first size of the compressed write data, identifying … a region of a storage system”.   While the applicant submits JOSHI describes “one or more of the cache levels A-N may be configured to compress I/O request data for storage” and “each cache level A-N may implement a different respective 
The applicant alleges “the cache levels A-N” of JOSHI are analogous to applicant’s claimed “region of a storage system”; in response, the Office respectfully notes JOSHI states “one or more of the cache levels A-N may be configured to compress I/O request data …” ¶[0201], thus ‘cache levels’ are not described as storage as storage would not perform a compression operation.  ¶[0202] of JOSHI describes that logical cache space is presented to a cache level, thus the Office maintains “the cache space corresponding to cache levels A-N” of JOSHI would be analogous to applicant’s claimed “region(s) of a storage system”.  
Applicant’s specification at ¶[0017] states “By selecting a location to store the (compressed) write data based upon a size of the compressed write data, e.g. a compression ratio …”; thus, the Office maintains “a size of the compressed write data” is analogous to the compression ratio of the data as taught by JOSHI.   Since JOSHI discloses that “one or more cache levels A-N may be configured to compress I/O request data for storage on the cache storage device” ¶[0201] and “cache space {is} presented to a cache level” ¶[0202], the Office submits the teachings describe that the data may be compressed, using a pre-determined compression ratio, prior to being placed into the cache storage device and the placement of the data in the cache storage device may be based on the logical storage presented to a particular cache level.  As such, the Office maintains JOSHI discloses compressing the data, and identifying/writing the data into a region of memory based on the size (compression ratio) of the data.




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 December 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	US Patent Application Publication Reference 1 was not considered since publication number ‘20142080041’ does not correspond to a valid publication number.  While Inventor COHEN appears to have at least 6 different publications on that date, the Office could not readily identify which publication corresponds to the publication the applicant intended to identify (the closest publication number appears to be ‘20140208061’).

Claim Objections
The following claims are objected to due to informalities:
Claim 14: “writing, the using storing component” (Line 12) should be “writing, using the storing component” similar to Claim 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JOSHI et al (US PGPub 2012/0210066) in further view of BRADY (US Patent 6,000,009).

With respect to Claims 1, 13, and 14, JOSHI discloses a method/product/system, comprising:
 (¶ [0201] – I/O request data may be compressed for storage on the cache storage device); 
responsive to a first size of the compressed write data, identifying a region of a storage system based on the first size of the compressed write data (¶ [0201] – I/O request data may be compressed according to a pre-determined compression ratio (e.g. 2x, 4x, 8x, etc); ¶ [0202] – each cache level A-N may implement a different respective compression ratio and each cache level A-N is associated with a corresponding logical cache space on the cache storage device 2610), and wherein a different region of the storage system includes a different compression ratio (¶ [0202] – each cache level A-N may implement a different respective compression ratio); and 
writing the compressed write data in the identified region of the storage system (¶ [0201] – I/O request data may be compressed for storage on the cache storage device).
	JOSHI may not explicitly disclose wherein the storage system operates using a log-structured filing system.
	However, BRADY discloses wherein the storage system operates using a log-structured filing system (Col 1, Lines 15-19 – ‘log-structured file system’).
JOSHI and BRADY are analogous art because they are from the same field of endeavor of file storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of JOSHI and BRADY before him or her, to modify the filing system of JOSHI to be a log-structured filing system as taught by BRADY.  A motivation for doing so would have been to enable efficient reading of files (Col 1, Lines 19-21).  Therefore, it would have been obvious to combine JOSHI and BRADY to obtain the invention as specified in the instant claims.

 Claims 2 and 15, the combination of JOSHI and BRADY disclose the method/system of each respective parent claim.
JOSHI further discloses wherein writing the compressed write data further comprises writing the compressed write data to a grain of the identified region of the storage system (Fig 6, cache 600 comprises cache pages 604 {‘cache page’ analogous to a ‘grain’}; ¶ [0061] – cache tags map storage I/O addresses to cache pages or physical addresses in the cache; ¶ [0069] – virtual machines write data associated with a data write operation to the physical cache address).  

With respect to Claims 3 and 16, the combination of JOSHI and BRADY disclose the method/system of each respective parent claim.
JOSHI further discloses wherein identifying the region of the storage system further comprises identifying one extent of a plurality of extents of the storage system responsive to the first size of the compressed write data, wherein a different extent is configured to store grains of a different size (Fig 6, cache 600 comprises chunks 602 {‘chunk’ analogous to an ‘extent’} wherein each chunk comprises cache pages 604; ¶[0086] – the cache may support multiple page sizes; ¶[0197-0199] – cache chunks allocated to a VM may be further allocated to different cache levels).

With respect to Claims 4 and 17, the combination of JOSHI and BRADY disclose method/system of each respective parent claim.
BRADY further discloses identifying a location of a first previous version of the write data within the storage system, wherein identifying the region of the storage system includes: comparing the first size of the compressed write data to a second size of an allocated space for the first previous version of the write data within the storage system; and identifying the region of the storage system based on an outcome of a comparison to the first previous version (Col 1, Lines 60-67 – during an update operation, the size {‘first size’} of a compressed updated data unit may be compared to the total amount of allocated space {‘second size’} and if the size of the compressed updated data unit is equal to or less than the total amount of allocated disk space, the compressed updated data is stored therein; otherwise, other disk space is allocated for storage of the compressed data unit).  
With respect to Claims 5 and 18, the combination of JOSHI and BRADY disclose the method/system of each respective parent claim.
BRADY further discloses wherein identifying the region of the storage system based on the outcome of the comparison further comprises: selecting the allocated space for the first previous version of the write data as the identified region of the storage system in response to the first size of the compressed write data being within P201906282US01Page 31 of 36a predetermined range, wherein a bounds of a predetermined range is dependent upon the second size of the allocated space for the first previous version of the write data in the storage system; and identifying the different region of the storage system in response to the first size of the compressed write data being outside the bounds of the predetermined range (Col 1, Lines 60-67 – during an update operation, the size {‘first size’} of a compressed updated data unit may be compared to the total amount of allocated space {‘second size’} and if the size of the compressed updated data unit is equal to or less than the total amount of allocated disk space {‘predetermined range’}, the compressed updated data is stored therein; otherwise, other disk space is allocated for storage of the compressed data unit).  

With respect to Claims 6 and 19, the combination of JOSHI and BRADY disclose the method/system of each respective parent claim.
BRADY further discloses wherein identifying the region of the storage system further comprises: in response to the first size of the compressed write data being outside of the bounds of the predetermined range, identifying a location of a second previous version of the write data within the (Col 1, Lines 60-67 – during an update operation, the size {‘first size’} of a compressed updated data unit may be compared to the total amount of allocated space {‘second size’} and if the size of the compressed updated data unit is equal to or less than the total amount of allocated disk space, the compressed updated data is stored therein; otherwise, other disk space is allocated for storage of the compressed data unit).  

With respect to Claim 9, the combination of JOSHI and BRADY disclose the method of claim 1.
JOSHI further discloses generating a location information for a stored write data, the location information identifying a first physical location of the stored write data within the storage system; and  P201906282US01Page 32 of 36storing the generated location information in the storage system (¶ [0061] – cache tags {‘location information’} are used in mapping storage I/O addresses to actual cache pages or physical addresses in cache; cache tags may be organized in RAM {‘storing the generated location information’}).  

With respect to Claim 10, the combination of JOSHI and BRADY disclose the method of claim 9.
JOSHI further discloses wherein the generated location information further includes a second physical location of at least one previous version of the compressed write data in the storage system (¶ [0061] – cache tags {‘location information’} are used in mapping storage I/O addresses to actual cache pages or physical addresses in cache).
BRADY further discloses wherein identifying the region of the storage system based on the first size of the compressed write data includes identifying the region of the storage system based on a third physical location of at least one previous version of the write data (Col 1, Lines 60-67 – during an update operation, the size of a compressed updated data unit may be compared to the total amount of allocated space {‘at least one previous version of the write data’} and if the size of the compressed updated data unit is equal to or less than the total amount of allocated disk space, the compressed updated data is stored therein; otherwise, other disk space is allocated for storage of the compressed data unit).  

With respect to Claim 11, the combination of JOSHI and BRADY disclose the method of claim 9.
BRADY further discloses wherein the location information further includes a written compressed write data size and at least one previous version of the written compressed write data size (Col 1, Lines 60-67 – during an update operation, the size {‘written compressed write data size’} of a compressed updated data unit may be compared to the total amount of allocated space {‘at least one previous version of the written compressed write data size’}).  

With respect to Claim 12, the combination of JOSHI and BRADY disclose the method of claim 1.
BRADY further discloses wherein identifying the region of the storage system further comprises: identifying at least one previous version size of the compressed write data; and identifying the region of the storage system based on the at least one previous version size of the compressed write data (Col 1, Lines 60-67 – during an update operation, the size of a compressed updated data unit may be compared to the total amount of allocated space {‘previous version size’} and if the size of the compressed updated data unit is equal to or less than the total amount of allocated disk space, the compressed updated data is stored therein; otherwise, other disk space is allocated for storage of the compressed data unit).  

Claims 7, 8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JOSHI in further view of BRADY and ELEFTHERIOU et al (US PGPub 2012/0110247).

With respect to Claims 7 and 20, the combination of JOSHI and BRADY disclose the method/system of each respective parent claim.
JOSHI further discloses identifying a location of a first previous version of the write data within the storage system.
JOSHI and BRADY may not explicitly disclose obtaining a garbage collection information indicative of a likelihood that an allocated space for the first previous version of the write data will undergo a garbage collection process; and identifying the region of the storage system based on the obtained garbage collection information.  
However, ELEFTHERIOU discloses obtaining a garbage collection information indicative of a likelihood that an allocated space for the first previous version of the write data will undergo a garbage collection process; and identifying the region of the storage system based on the obtained garbage collection information (¶ [0070] – when a particular block is selected for garbage collection, all valid data pages storing the cached data on that block are relocated to another place).  
JOSHI, BRADY, and ELEFTHERIOU are analogous art because they are from the same field of endeavor of file storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of JOSHI, BRADY, and ELEFTHERIOU before him or her, to modify the filing system of the combination of JOSHI and BRADY to include garbage collection as taught by ELEFTHERIOU.  A motivation for doing so would have been to control write amplification (¶ [0015]).  Therefore, it would have been obvious to combine JOSHI and BRADY to obtain the invention as specified in the instant claims.

With respect to Claim 8, the combination of JOSHI, BRADY, and ELEFTHERIOU disclose the method of claim 7.
(¶ [0070] – when a particular block is selected for garbage collection, all valid data pages storing the cached data on that block are relocated to another place).




(The rest of this page is intentionally left blank)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/E.T.L/Examiner, Art Unit 2137                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137